USDC IN/ND case 1:20-cv-00216-HAB-SLC document 1 filed 06/04/20 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

BRANDY GROSSNICKLE            )
                              )
              Plaintiff,      )
                              )
v.                            ) CAUSE NO.
                              )
FORT WAYNE COMMUNITY SCHOOLS, )
                              )
              Defendant.      )

                                        COMPLAINT

       Comes now Plaintiff Brandy Grossnickle, by counsel, and alleges against the Defendant as

follows:

   1. Plaintiff Brandy Grossnickle is a resident of Fort Wayne Indiana, and a former employee

       of the Defendant.

   2. The Defendant is Fort Wayne Community Schools (FWCS), an incorporated school district

       doing business at 1200 South Clinton Street, Fort Wayne Indiana 46802. The Registered

       Agent is William L. Sweet, Jr., 1200 South Clinton Street, Fort Wayne, Indiana 46802. At

       all material times to this Complaint, the Defendant was an “employer” for the purposes of

       the Family Medical Leave Act of 1993, 29 U.S.C. § 2601et seq. (“FMLA”), and the

       Americans with Disabilities Act of 1990 (ADA), as amended, 42 U.S.C. § 12101 et seq

       (“ADA”).

   3. The Plaintiff filed a Charge of Discrimination on September 3, 2019, a copy of which is

       attached hereto, incorporated herein and made a part hereof as Exhibit “A”, EEOC #470-

       2019-04231. The EEOC issued a Notice of Right to Sue on or about March 11, 2020, a

       copy of which is attached hereto and made a part hereof as Exhibit “B”. All administrative
USDC IN/ND case 1:20-cv-00216-HAB-SLC document 1 filed 06/04/20 page 2 of 4


     remedies have been exhausted and all jurisdictional prerequisites have been met for the

     filing of this lawsuit.

  4. The Plaintiff was a hardworking, loyal employee of the Defendant’s, until her wrongful

     termination and/or constructive discharge, on June 4, 2019. She performed within the

     reasonable expectation of the Defendant at all material times to this Complaint, and held

     the position of teacher at the time of separation from employment.

  5. The Plaintiff suffered from health problems over the years of her employment at FWCS, and

     took leave under the FMLA on multiple occasions to address her serious health conditions. On

     March 1, 2019, she suffered a back injury that was a serious health condition under the FMLA. The

     back injury constituted a disability, perceived disability, and or record of impairment under the

     ADA.

  6. On March 7, 2019 and after having been seen by a physician, the Plaintiff asked the Defendant for

     paperwork to complete in order to take intermittent FMLA leave. Her FMLA paperwork was

     subsequently submitted through her physician’s office, on March 12, 2019.

  7. On March 23, 2019 the principal at the Plaintiff’s assigned school, along with the Plaintiff’s

     supervisor, met with her and informed the Plaintiff that they did not want her to take intermittent

     FMLA, but would rather she just take off work full time. The Plaintiff reiterated her request for

     intermittent FMLA, and her intention to work as much as physically possible during the period that

     the intermittent FMLA would be used. She then continued to be off work intermittently for

     treatment and illness resulting from her prescribed medication.

  8. On June 5, 2019, the Plaintiff attended the meeting with the new HR director and other HR

     personnel. The Plaintiff was told that because she had gone into ‘no pay’ status, and because some

     of her absences were due to sickness and did not count as intermittent FMLA, that the Defendant

     was terminating her contract with FWCS.
                                                 2
USDC IN/ND case 1:20-cv-00216-HAB-SLC document 1 filed 06/04/20 page 3 of 4


  9. The Defendant’s HR Director also showed the Plaintiff some Facebook posts, in which “memes”

      from other individuals had been reposted. The Defendant’s HR Director let the Plaintiff know that

      although the Plaintiff’s termination was not due to these re-postings, the Defendant was of the

      position that an FWCS employee does not enjoy freedom of expression - a position contrary to the

      Plaintiff’s rights under is the First Amendment of the U.S. Constitution

  10. During the June 5, 2019 meeting, the Plaintiff was also told that she could sign a resignation form,

      but that otherwise the Defendant would proceed with the termination. The Defendant thus tried to

      force the Plaintiff to resign, to avoid having a “job termination” in her employment history, which

      would have damaged her work record and could have negatively affected her ability to obtain new

      work.

  11. After that, the Plaintiff signed the resignation form in the presence of her union leader, although by

      information and belief, the resignation paperwork was not submitted to the Defendant. Later the

      Plaintiff sent the Defendant a letter stating that she would not resign.

  12. Several months following her separation from employment, at the end of September 2019, the

      Defendant claimed that the Plaintiff had been “discharged for cause”, allegedly as the result of a

      disciplinary action begun in January 2019, and that the Plaintiff’s discharge date just happened to

      coincide with the end of the Defendant’s 2018-2019 school year.

  13. The Plaintiff contends that the changing, proffered reasons for termination were false and

      pretextual, and that in reality the Defendant discriminated against, retaliated against, and

      wrongfully terminated the Plaintiff for asserting her rights under the FMLA, and/or on the basis of

      her disability/perceived disability/record of impairment, in violation of her federally protected

      rights under the ADA.

  14. The Defendant’s unlawful, discriminatory and/or retaliatory conduct was the direct and proximate

      cause of the Plaintiff suffering the loss of her job and job-related benefits including income, and


                                                    3
  USDC IN/ND case 1:20-cv-00216-HAB-SLC document 1 filed 06/04/20 page 4 of 4


            further subjected the Plaintiff to inconvenience, mental anguish, emotional distress, and other

            damages and injuries.

      15. The Defendant’s unlawful and discriminatory/retaliatory conduct was intentional, knowing, willful,

            wanton, and in reckless disregard of the Complainant’s federally protected rights under the FMLA

            and ADA, justifying an imposition of liquidated damages (available under the FMLA) and punitive

            damages (available under the ADA).

            WHEREFORE, Plaintiff Brandy Grossnickle, by counsel, and respectfully requests

 judgment against the Defendant for compensatory damages, liquidated damages (where available)

 punitive damages (where available), reasonable attorney fees and costs, and for all other just and

 proper relief in the premises.



                                              JURY DEMAND

            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

 by jury in this action.

                                                           Respectfully submitted,

                                                           CHRISTOPHER C. MYERS & ASSOCIATES



                                                           /s/ ___Christopher C. Myers__________
                                                           Christopher C. Myers, #10043-02
                                                           809 South Calhoun Street, Suite 400
                                                           Fort Wayne, IN 46802
                                                           Telephone:      (260) 424-0600
                                                           Facsimile:      (260) 424-0712
                                                           E-mail: cmyers@myers-law.com
                                                           Attorney for Plaintiff


 5/19/2/0
IMS/lk



                                                       4
